Judgment unanimously affirmed. Memorandum: The court did not err in permitting the prosecutor to address leading questions to a witness who was obviously unwilling, reluctant, and hostile (see, Richardson, Evidence § 483 [Prince 10th ed]; People v Sexton, 187 NY 495, 509; Becker v Koch, 104 NY 394, 401-402). The testimony of that witness, together with all of the other testimony in the case, provided sufficient proof that defendant knowingly and intentionally aided in the purse snatching. (Appeal from judgment of Erie County Court, Dillon, J. — grand larceny, third degree; obstruction of governmental administration.) Present — Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.